    Case 1:19-cr-00362-LO Document 21 Filed 01/28/20 Page 1 of 2 PageID# 71



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )          No. 1:19cr362
                                                     )
BRIAN M. CARPENTER,                                  )
           Defendant.                                )

                    GOVERNMENT’S RESPONSE TO DEFENDANT’S
                    MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States of America, by and through its undersigned counsel, hereby responds to

the defendant’s motion to modify conditions of release.

       On January 28, 2020, counsel for the government and the defendant met and conferred

regarding the instant motion. As a result of that teleconference, the parties agree (and the United

States does not object) to the Court modifying the defendant’s conditions of release to permit him

to travel within the United States, with prior notification to Pretrial Services or the Court.

       Accordingly, the United States respectfully requests that the Court enter an amended order

modifying the defendant’s conditions of release, specifically condition (f), to signify that the

defendant is permitted to travel within the United States only with prior notification to Pretrial

Services or the Court. If the Court is so inclined, the parties further agree that this resolution

should obviate the need for the hearing previously set by this Court for Friday, January 31, 2020.

                                                         Respectfully submitted,


                                                         G. Zachary Terwilliger
                                                         United States Attorney


                                               By:       _________/s/________________
                                                         Jamar K. Walker
                                                         Heidi B. Gesch
                                                         Assistant United States Attorneys
   Case 1:19-cr-00362-LO Document 21 Filed 01/28/20 Page 2 of 2 PageID# 72



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to all counsel of record.




                                                     _______/s/__________________
                                                     Jamar K. Walker
                                                     Assistant United States Attorney
